Case 3:19-cv-01090-SMY-RJD Document 1-1 Filed 10/07/19 Page 1 of 3 Page ID #31




                                 EXHIBIT 1

                               COMPLAINT
Case 3:19-cv-01090-SMY-RJD Document 1-1 Filed 10/07/19 Page 2 of 3 Page ID #32




           LEASE ADDENDUM FOR CRIME FREE HOUSING

 In consideration of the execution of a lease of the dwelling unit identified in the lease, Lessee
 and Lessor agree as follows:

        1. Lessee or any member of lessee’s household, shall not engage in criminal activity,
           including drug-related criminal activity, within the city limits of the City of Granite
           City. “Drug-related criminal activity” means the illegal manufacture, sale
           distribution, use or possession with intent to manufacture, sell, distribute, or use a
           controlled substance (as defined in section 102 of the Controlled Substance Act 21
           U.S.C sect 12).
        2. Lessee’s guest or other person under the lessee’s control shall not engage in criminal
           activity, including drug-related criminal activity, on or near the premise. “Drug-
           related criminal activity” means the illegal manufacture, sale distribution, use or
           possession with intent to manufacture, sell, distribute, or use a controlled substance
           (as defined in section 102 of the Controlled Substance Act 21 U.S.C sect 12).
        3. Lessee or members of lessee’s household, shall not engage in any act intended to
           facilitate criminal activity, including drug-related criminal activity within the city
           limits of the City of Granite City.
        4. Lessee’s guest or other person under the lessee’s control shall not engage in any act
           intended to facilitate criminal activity, including drug related criminal activity, on or
           near the property premise, regardless of whether or not the individual engaging in
           such activity is a household member or guest.
        5. Lessee or a member of the lessee’s household will not engage in the manufacture,
           sale, possession or distribution of illegal drugs at any location whether on or near
           property premise or otherwise.
        6. Lessee, any member of the lessee’s shall not engage in acts of violence or threats of
           violence, including but not limited to, the unlawful discharge of firearms within the
           city limits of the City of Granite City.
        7. Lessee’s guest or other person under the lessee’s control shall not engage in acts of
           violence or threats of violence, including but not limited to, the unlawful discharge of
           firearms, on or near property premise.
        8. Lessee, or a member of lessee’s household, shall not engage in any criminal activity
           found to be equivalent to a Forcible Felony at any location, on the property premise
           or otherwise. “FORCIBLE FELONY” is defined as treason, first degree murder,
           second degree murder, predatory criminal sexual assault of a child, aggravated
           criminal sexual assault, criminal sexual assault, robbery, burglary, residential
           burglary, aggravated arson, arson, aggravated kidnapping, kidnapping, aggravated
           battery resulting in great bodily harm or permanent disability or disfigurement and
           any other felony which involves the use or threat of physical force or violence against
           any individuals. (720 ILCS 5/2-8).
        9. VIOLATION OF ANY OF THE ABOVE PROVISIONS SHALL BE A MATERIAL
           VIOLATION OF THE LEASE AND GOOD CAUSE FOR TERMINATION OF
           TENANCY. A single violation of the provisions of this addendum shall be deemed a
           serious violation and material noncompliance with the lease. It is understood and
           agreed that a single violation of any of the provisions listed above shall be good cause
Case 3:19-cv-01090-SMY-RJD Document 1-1 Filed 10/07/19 Page 3 of 3 Page ID #33



             for termination of lease, unless otherwise provided by law. Proof of violation shall
             not require criminal conviction, but shall be by a preponderance of the evidence.
         10. In case of conflict between the provisions of this addendum and any other provision
             of the lease, the provisions of this addendum shall govern.
         11. This lease is incorporated into the lease between the Owner/Landlord or its agent and
             lessee.


 ______________________________________________________
 PROPERTY ADDRESS


 ___________________________________                         _____________________________
 LESSEE                  DATE                                OWNER/LANDLORD/AGENT


 ___________________________________                         ______________________________
 LESSEE                  DATE                                OWNER/LANDLORD/AGENT




 77742
